Citation Nr: 1648016	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  

3.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.  

4.  Entitlement to a compensable rating for scar, shell fragment wound of the left ear.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for anxiety attacks.  

7.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, July 2012, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois for the 2011 and 2012 decisions and in Jackson, Mississippi for the 2014 decision.  

The Veteran requested that he be afforded a Board hearing when he submitted VA Form 9 forms in June 2014 and March 2016.  In correspondence dated in June 2016, the Veteran was notified that he was scheduled for a videoconference hearing before the Board in July 2016.  The Veteran failed to report for the hearing or provide good cause for his absence.  Therefore, the Veteran is not prejudiced by the Board's adjudication of this appeal.  

The issues of entitlement to increased ratings for PTSD, ischemic heart disease, and Parkinson's disease, entitlement to service connection for hypertension, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The Veteran's scar, shell fragment wound of the left ear is not manifested by any characteristics of disfigurement or other symptoms, other than occasional itching.  

2.  The Veteran does not have an independent diagnosis of an anxiety attack disorder, apart from panic attacks and anxiety that are symptoms of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar, shell fragment wound of the left ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.118, Diagnostic Code 7805 (2015).

2.  An anxiety attack disorder, a separate ratable entity, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims decided herein at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, and private treatment records have been obtained as to the issues decided herein. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected scar, shell fragment wound of the left ear, has worsened since the most recent VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met as to the issues decided herein, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating -  Left Ear Scar

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  A zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. §  4.31 (2015).

Historically, in an October 1984 rating decision, the Veteran was granted service connection for a shell fragment wound of the left ear and assigned a noncompensable rating effective July 11, 1984 pursuant to Diagnostic Code 7805.   38 C.F.R. § 4.118.  The Veteran submitted the current claim for an increased rating in March 2013.  The claim was denied in an April 2014 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.   

At a February 2014 VA examination, the Veteran was diagnosed with a well-healed shrapnel scar of the left earlobe.  The Veteran reported that he had not requested an increased rating for this disability at the examination.  He noted that the scar was unchanged, not painful, and itched at times.  The examiner reported that the scar was not unstable with frequent loss of covering of skin over the scar.  The scar was neither painful nor unstable and was not the result of burns.  Physical examination revealed that the scar was on the left earlobe and was very hard to visualize.  The scar was the same color as the surrounding skin, was mobile, and was pain free.  The examiner noted that there was a crease on the left earlobe but there was also a crease on the right earlobe that was not as pronounced.  The scar was 1-centimeter (cm) in length and 0.1 cm in width.  There was no elevation, depression, and no adherence to underlying tissue or underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was also no other disfigurement of the head, face, or neck.  The examiner noted that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. The scar did not result in limitation of function and there were no physical findings, complication, conditions, or signs and/or symptoms associated with the scar.  The scar did not impact the Veteran's ability to work.    
      
Post-service VA treatment reports did not include any complaints, findings, or treatment for the service-connected scar of the left ear.  

Diagnostic Code 7805 pertains to other scars and provides that the scars should be evaluated under Diagnostic Codes 7800, 7801, 7803, and 7804.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides for a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Note (1): The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are:  scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyperpigmented in an area exceeding six square inches (39 square cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); and skin indurated and inflexible in an area exceeding six square inches (39 square cm).

In this case, the Veteran's scar, shell fragment wound of the left ear has not been manifested by any characteristic of disfigurement.  The scar was described as less than 13 cm in length and less than 0.6 cm wide at its widest part.  Moreover, the skin was not elevated or depressed on palpation, was not adherent to underlying tissue, did not have abnormal skin texture, was not manifested by any soft tissue loss, and was not indurated and inflexible.  Consequently, the Veteran's scar, shell fragment wound of the left ear, does not warrant a compensable rating at any time during the relevant appeal period.  

Additionally, the Board has considered whether Diagnostic Codes 7801, 7802, or 7804 are more appropriate.  However, Diagnostic Code 7801 pertains to burn scars or scars not of the head, face, or neck that are deep and nonlinear.   Diagnostic Code 7802 pertains to burn scars or scars not of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7804 pertains to unstable or painful scars.  The scarring described by the examiner of record does not reflect that the scar has been described as deep, superficial, nonlinear, or unstable or painful.  As such, Diagnostic Codes 7801, 7802, and 7804 are not for application.

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.   If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").   See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's scar, shell fragment wound of the left ear, that would render the schedular criteria inadequate.  The Veteran has not reported any pain or any other symptomatology other than occasional itching of the scar.  The Veteran's symptoms of his scar have been specifically considered by the examiner of record which formed the basis for the determination that a noncompensable rating was warranted.  The rating schedule considers the extent of coverage of the skin condition.   

The Veteran's scar has not been shown to cause any of the governing norms of an extraschedular rating.  That is, the Veteran has not ever been hospitalized for the condition, and it has not caused marked interference with employment.  For example, the examiner specifically found that the Veteran's scar did not have any impact on his ability to obtain employment.  As such, referral for consideration of an extraschedular rating is not warranted.

Service Connection - Anxiety Attacks

Historically, the Veteran submitted a claim of entitlement to service connection for anxiety attacks in March 2013.  The claim was denied in an April 2014 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment records does not reveal any complaints, findings, or treatment for anxiety attacks.  

At a March 2011 VA examination, the Veteran endorsed panic attacks.  He reported that he had chest pain secondary to panic attacks.  He indicated that he took Paxil for his psychiatric disorder but it did not help with panic attacks.  The examiner indicated that the Veteran's panic attacks were chronic and severe and occurred frequently when he was in contact with the public.  The Veteran was diagnosed with PTSD.  No separate diagnosis was rendered for the Veteran's panic attacks.  

At a November 2013 VA examination, the Veteran endorsed anxiety.  He did not report panic attacks or anxiety attacks at that time.  He was diagnosed with PTSD and alcohol abuse in full remission.  No separate diagnosis of any disorder manifested by anxiety attacks was proffered.  

Post-service VA outpatient treatment reports reflect treatment for PTSD but no separate diagnosis pertaining to a disorder manifested by panic attacks was included in the records.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Veteran's panic attacks have been attributed to his service-connected PTSD.  At the most recent VA examination the Veteran endorsed anxiety but did not mention panic attacks or anxiety attacks.  Similarly, the VA outpatient treatment reports do not include any reference to a disorder manifested by anxiety attacks other than the service-connected PTSD.  The record does not include any evidence of a separately diagnosed disorder manifested by anxiety attacks and none of the medical evidence of record links the Veteran's panic attacks to any disorder other than PTSD which, as noted, is already service connected.   

The record does not indicate, nor does the Veteran allege, that he has a diagnosis for any disorder manifested by anxiety attacks.  Therefore, there is no indication of pathology, disease, residuals of injury or diagnoses.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As noted above, the Veteran's panic attacks and anxiety are clearly attributed to and a symptom of his service-connected PTSD. 

The Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability/symptoms under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 (West 2014); C.F.R. § 4.14 (2015). 

Therefore, service connection for anxiety attacks as a separate, ratable entity is not warranted.


ORDER

Entitlement to a compensable rating for scar, shell fragment wound of the left ear, is denied.  

Entitlement to service connection for anxiety attacks is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claims can be reached.  

With regard to PTSD, additional VA treatment records were associated with the claims file and were not considered by the AOJ.  Additionally, the Veteran was last afforded a VA examination for his PTSD in November 2013.  Because it has been more than three years since the last examination, the Veteran should be afforded a VA examination to assess the current nature and severity of his PTSD.  

With regard to the Veteran's ischemic heart disease, the Veteran was last afforded a VA examination for his heart disability in November 2013.  Since that time, the Veteran underwent a cardiac catheterization at VA in March 2015.  The VA treatment records were not considered by the AOJ.  Moreover, because it has been more than three years since the last examination, the Veteran should be afforded a VA examination to assess the current nature and severity of his ischemic heart disease.  

With regard to Parkinson's disease, the Veteran was last afforded a VA examination in November 2013, more than three years ago.  He also underwent neuropsychiatric testing at VA in July 2014.  At the time of the neuropsychiatric testing, the Veteran was also diagnosed with a neurocognitive disorder.  At no time has the Veteran's Parkinson's disease been staged.  Consequently, the Veteran should be afforded a VA examination in order to determine the current nature and severity of the disorder.  

With regard to the claim for service connection for hypertension, the Veteran was afforded a VA examination in March 2014 in order to determine the etiology of the disorder.  The examiner indicated that the Veteran was diagnosed with hypertension in 1975.  The examiner opined that the Veteran's hypertension was less likely than not related to active military service.  However, the examiner failed to provide any rationale to support the opinion.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one.   Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Veteran should be afforded another examination.  

VA outpatient treatment reports dated through July 2016 have been associated with the claims file.  The records reflect treatment for some of the issues on appeal.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The TDIU issue is "inextricably intertwined" with the resolution of the increased rating claims for PTSD, ischemic heart disease, and Parkinson's disease and service connection for hypertension and, therefore, the AOJ must reconsider these claims prior to adjudication of the Veteran's TDIU claim by the Board.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment reports dated since July 2016.  Any negative responses should be associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected ischemic heart disease.  The examiner should review the file and conduct an interview of the Veteran, as well as perform any tests and studies deemed necessary, to include a discussion of the Veteran's Metabolic Equivalent of Task (MET) scores and whether the Veteran has any congestive heart failure or other symptoms such as fatigue; angina; dizziness; syncope; left ventricular dysfunction; cardiac hypertrophy; and/or dilatation on electrocardiogram, echocardiogram, or x-rays.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

4.  Then, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected Parkinson's disease, to include all manifestations of his Parkinson's disease.  The examiner should include an assessment as to which stage (1-5) the Veteran's Parkinson's disease is manifested by.  The examiner should also discuss any findings pertinent to any functional or occupational limitation and offer an opinion as to the extent of such limitations.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner should obtain a complete medical history from the Veteran.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that hypertension is of service onset or otherwise related thereto.  A complete rationale should be provided for any opinion expressed.  

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


